Citation Nr: 1750275	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-31 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) from January 1966 to January 1968.   He had additional service with the Army National Guard from December 1973 to October 1985 and with the Army Reserve including in 1987.  Periods of active duty for training (ACDUTRA) from June 1974 to May 1984 are verified by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in part, denied service connection for a low back condition.

In August 2013 and again in October 2014, the Board remanded the matter on appeal for additional development.  The matter was returned to the Board for further appellate consideration.

A Board decision in August 2015 denied the Veteran's claim.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in July 2016, the Court vacated the Board's decision and remanded the case for readjudication in accordance with the MemDec.

In April 2017, the Board remanded the matter consistent with the Memorandum Decision.  The case has once again returned to the Board for further appellate review.


FINDINGS OF FACT

1.  A low back disorder was not manifest during service.  A low back disorder is not attributable to service.

2.  A low back disorder was not aggravated in the line of duty during periods of active duty for training or inactive duty for training.


CONCLUSION OF LAW

The low back disability was not incurred in or aggravated by service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2017).  

Here, the Veteran was provided with the relevant notice and information in an April 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The April 2008 letter also provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claim.  In any event, the Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The claim was last adjudicated in August 2017.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  As directed by the October 2014 Board remand, his additional evidence including lay statements and medical treatment records attesting to his September 1987 motor vehicle accident (MVA) were obtained.

As directed by the August 2013 Board remand, the Veteran was provided with a VA examination, which contains a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provides opinion regarding the etiology of the Veteran's claimed condition.  

As directed by the April 2017 Board remand, the Veteran was provided with a June 2017 VA examination for his low back disability.  The examiner reviewed the Veteran's history and lay statements, and rendered a medical opinion based upon the facts of the case and the examiner's knowledge of medical principles.  The examiner provided adequate rationale based on materially and substantially accurate facts.  Therefore, the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Based on the foregoing, VA's duty to assist with respect to obtaining relevant records and providing an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, in obtaining the additional lay statements and treatment records as well as through providing the VA medical examinations, there was substantial compliance with the previous remand directives, in turn allowing the Board to proceed with its adjudication of this claim. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II. Law & Analysis

The Veteran seeks service connection for a low back disability, which he claims is related to back injuries during service.  Specifically, he contends that he was in a MVA in 1973 in which he injured his back.  He contends he was in a MVA again in September 1987 while on his way to report for inactive duty for training (INACDUTRA). The Veteran maintains that he has had back disability since these injuries. 

Service connection is granted if it is shown the Veteran has a disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.

Active military, naval, or air service includes not only active duty, but also any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from an injury, though not also disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. §§ 3.6(a), (d).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  

To the extent the Veteran is alleging he has disability as a result of injury or disease incurred or aggravated during his time in the Reserves, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The same is true for establishing his entitlement to compensation for disability from injury, though not disease, incurred or aggravated during his INACDUTRA.  Id.  The presumption of soundness is not applicable to claimants serving on ACDUTRA (or by implication INACDUTRA).  Paulson, 7 Vet. App. at 470; see also Hines v. Principi, 18 Vet.App. 227, 239-40 (2004).  See also Smith v. Shinseki, 24 Vet.App. 40, 48 (2010), Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (presumption of soundness and aggravation do not apply to periods of ACDUTRA and INACDUTRA even if claimant has previously earned appellant status).

To establish entitlement to direct service connection for the claimed disability, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for a chronic disease may be established on a presumptive basis by showing that it manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disorder during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 C.F.R. § 3.307(d). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2017). But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a)  as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  Arthritis is a listed chronic disease. 

Turning now to the relevant facts, at the Veteran's March 1965 entrance examination and again at his November 1967 separation examination for active duty, there were no notations that the Veteran had complained of, been treated for, or diagnosed with any back condition, and he does not contend otherwise. 

There were also no reports, symptoms, or a diagnosis of a back condition at his November 1973 entrance examination for entry into the Army National Guard.  However, the Veteran did report on his July 1977 periodic examination that he had an accident in 1973.  Nonetheless, his spine was deemed normal on clinical evaluation in July 1977.  At his October 1981 enlistment examination for the Army Reserves, he reported that he had occasional back pain and spasm due to an accident in 1973.  His October 1981 periodic examination showed the Veteran's spine was normal.

Significantly, an October 1985 clinic note from what appears to be a private facility reflects that the Veteran sought treatment for low back pain with radicular pain in his right lower extremity that began on October 2, 1985.  The pain was so severe he could hardly get out of bed.  He stated that he had pain for the last 10 to12 years.  He stated that occasionally, he would be out of work for three to four days with back pain.  The Veteran conveyed that he was involved in a MVA in 1973 and sustained back and neck pain, but was not hospitalized for it.  He was placed on bedrest for one week and prescribed muscle relaxants.  A follow-up visit for the current symptoms showed the Veteran's condition improved, but he was to stay out of work for the next two weeks.  An X-ray of the lumbosacral spine was normal.

A November 1985 clinic note revealed the Veteran reporting he sometimes had pain in the back while performing machine maintenance at work.  He was to continue taking muscle relaxant and anti-inflammatory medications.

In November 1986, the Veteran again sought treatment for low back pain.  He reported that he bent over to pick something off the floor at home two days prior and felt a pulling, sharp, stabbing pain in his back.  He denied having radicular pain.  The clinician diagnosed the Veteran with a lumbar strain and prescribed medication.  In a December 1986 follow-up visit, the physician noted that overall, the condition improved.  Lumbar spine X-rays revealed a degenerative disc change at L4-5.

In February 1987, the Veteran reported that he initially injured his low back lifting an outboard motor 16 years ago, received treatment, and his symptoms improved.  He conveyed that his pain did not return until September 1985, when he developed sudden low back pain while working on a machine while at work.  The Veteran stated that he received treatment and was placed on bedrest for three weeks and prescribed medication, which helped, but he stated that he never got "100%" better.  He, nevertheless, was able to return to work, but in November 1986, while at home, he bent over and felt sudden low back pain described as a "knife-sticking" sensation in the low back.  The Veteran further stated that, for the past two years, he had intermittent right leg pain.  Additionally, he reported that in January 1987, he had a recurrence of pain after lifting a case of cigarettes, for which he was treated and had not worked since that last incident.  Subsequently, in May 1987, he underwent a hemilaminectomy and discectomy at the L5-S1 interspace.  Resultantly, he was excused from reserve duty during July and August 1987.

On September 3, 1987, medical records show the Veteran went for a follow-up visit for his back surgery.  The record of the visit indicates he reported that the surgery did not help and that he was actually worse.  A CT scan suggested a recurrence, according to the examining physician.  A September 15, 1987 follow-up visit record notes an increase in soft tissue density at L5-S1.  Physical therapy was scheduled for this disability.

September 25, 1987 records from an emergency room show the Veteran was treated for back pain after a MVA that day.  The Veteran stated that he had a "disc removed" but since then had recurrent pain.  He reported having to slam on his brakes, but the other vehicle hit him.  The impression was musculoskeletal pain in the lumbar region with radiation to the right leg.  He was prescribed 10 days bedrest and pain medications.  In records received after the Veteran filed his claim for compensation, the Veteran and others asserted that he was on his way to report for INACDUTRA at the time of this accident.

In records from a follow-up visit on September 29, 1987, the clinician stated that he did not believe the Veteran had sustained a serious setback and suggested conservative treatment.  Medical records then show that the Veteran underwent physical therapy through December 1987.  

In a September 1990 Report of Medical Examination, it was noted that disability rendered by back problems negated clearance for physical training.  The Veteran was further evaluated in August 1991 as to whether he was still physically able to remain on ACDUTRA/INACDUTRA because of his back condition.  After examining the Veteran, the clinician concluded that the Veteran could continue serving on ACDUTRA/INACDUTRA.  

In December 2013, the Veteran underwent a VA spine examination.  The examiner diagnosed the Veteran with a strain that had been resolved, a herniated nucleus pulposus (HNP) L5-S1 and degenerative joint disease (DJD).  The examiner initially observed that the Veteran sustained a lower back strain in 1973 from a MVA, was treated and was able to continue his National Guard duties.  He then stated that the Veteran had a work related injury in October 1985 and eventually had a lumbar laminectomy in May 1987 at L5-S1 on the right.  The Veteran conveyed that although this surgery helped, he was unable to return to work and he retired.  He also stated that on the way to a reserve drill in September, he had a MVA.  The Veteran was seen in the emergency room and treated for worsened lower back pain and released.  The Veteran reported he went to two more Reserve drills and was medically discharged from the reserves.  He now has chronic lower back pain and occasional right leg numbness and pain.  The examiner commented that it appeared the Veteran was unable to perform his National Guard/Reserve annual training duties prior to the September 1987 injury, as documented, on the July 1987 and August 1987 excusal notes, so his chronic lower back problems existed prior to the September 1987 MVA.

The examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In reaching this conclusion, the examiner noted that the Veteran's STRs documented that the Veteran had a work-related injury to his lower back in October 1985, which led to a lumbar laminectomy at L5-S1 on the right in May 1987.  He stated that at that time, the Veteran had DJD in his lumbar spine.  The examiner noted that the Veteran reported that the surgery helped and that his symptoms were worsened by the September 1987 MVA.  The examiner, however, observed that a June 2004 VA consult for EMG indicated that the 1987 back surgery was not helpful.  Additionally, the examiner stated that the fact that the surgery was not helpful was also documented by the fact the Veteran stated he was unable to return to work and retired in 1987.   Moreover, the examiner noted that the Veteran's STR's document an excusal from annual training dated July 1987 from his commander and a physician note dated August 1987 supporting this.  He further stated that there was a record of treatment for a lower back injury from the ER in September 1987, but no record of follow up treatment for this injury in the immediate post injury period.  The examiner commented that it appeared that the Veteran had chronic lower back problems stemming from his October 1985 work injury and the May 1987 surgery.   The examiner concluded that while the Veteran did sustain what appeared to be a mild aggravation of his chronic lower back problem in the September 1987 MVA, there was no evidence that he did not return to his baseline of chronic lower back pain and right leg pain, which was still present.

The Veteran underwent another VA spine examination in June 2017.  Upon physical evaluation, the examiner opined that the Veteran's back disorder was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner reasoned that the Veteran stated that he injured his back at work unrelated to service in 1986, which led to lumbar spine surgery in May 1987.  In a discharge summary, dated June 1987, he was noted to have had a back injury at work after lifting cigarettes in 1986, resulting in a herniated lumbar disc. He underwent a hemilaminectomy and discectomy of L5-S1. Thus, according to the examiner, the Veteran's residuals of hemilaminectomy and discectomy, L5-S1 were a result of a work injury, unrelated to his INACDUTRA service.

The examiner also opined that the Veteran's back disorder was not aggravated beyond its natural progression by service.  The examiner reasoned that the precipitating injury was a work injury in 1986, which resulted in back surgery in May 1987.  In an August 1987 CT scan of the lumbar spine, there was evidence that his back surgery in May 1987 did not help to alleviate his back condition.  Rather, his back condition had worsened.  The examiner further reasoned that the symptoms the Veteran reported when he was evaluated at the local emergency room for his September 1987 MVA correlated with the August 1987 CT of the lumbar spine.  The examiner stated that, thus, there was no evidence that the MVA on September 25, 1987 aggravated his pre-existing back disorder.  The examiner continued further that a November 2004 MRI showed a natural progression of the disease from the Veteran's August 1987 CT scan.

A March 2015 Physician's Statement is of record.  The statement conveyed that the Veteran was treated at the physician's facility and was diagnosed with degenerative disc disease.  The statement continued that "[o]ne cannot say exactly how long this condition existed prior to the date of diagnosis or definitively state its cause.  However, it is as likely as not that his injuries sustained in his 1987 Motor Vehicle Accident mark the onset, cause or contribute to [sic] his current back condition (DDD)."

Records of reserve training show that the Veteran was present for weekend INACDUTRA on September 19-20, 1987, October 17-18, 1987, and November 14-15, 1987.

After reviewing the evidence, the Board finds that the preponderance of the evidence is against the claim.  The evidence of record shows that the Veteran's back strain from his MVA during service in 1973 had resolved by the time of his July 1977 periodic examination at which time a clinical evaluation of his spine was normal.  In a 1981 service examination, his spine was again normal, although he did report occasional back spasm.  This shows that, while the Veteran may have sustained injury during a period of service in 1973, this injury did not cause disability.  In fact, his spine was examined and noted to be normal in the subsequent years.  

Moreover, the Veteran was in the Reserves, not active duty, at the time of the 1973 MVA.  To qualify for service connection, the injury would, therefore, have to have occurred in the line of duty, or been aggravated in the line of duty.  The Veteran does not describe specific circumstances of this 1973 MVA, nor does he contend that it occurred during one of his ACDUTRA or INACDUTRA periods.  He simply contends that a back condition occurred in December 1973, see Application for Compensation or Pension, and that he was requesting service connection for his service with the Army National Guard from November 1973 to July 1985.  See March 2009 correspondence.  These statements are too vague to be of much probative value to make line of duty determinations.  Further, service personnel records do not indicate a MVA accident occurring in the line of duty.  Accordingly, the Board finds there is insufficient evidence to establish that the 1973 MVA was related to service.  Thus, any residual effects of this MVA are not related to service.

The Board also finds that the evidence is too vague to find that any back disorder related to the 1973 MVA was aggravated in the line of duty.  The Veteran has not reported any set of circumstances that show how he believes the residuals of this accident were aggravated in the line of duty.  He has not identified symptoms on which the Board could draw a conclusion that aggravation occurred.  Service medical and personnel records do not support his contentions.  Because of the vagueness of the contentions, the Board finds that aggravation has not been established.

With respect to the September 1987 MVA, the Board finds this accident did not occur in the line of duty.  Records of Reserve training show that the Veteran was present for reserve training in September 1987, however, the dates of the training were September 19 and 20.  Contemporaneous medical records, which the Board finds highly probative, show the MVA at issue occurred on September 25, 1987.  Thus, the MVA occurred after the September reserve training duty, according to the most probative evidence.  Although lay statements, including the Veteran's, indicate that he was on his way to his reserve duty at the time of the MVA, the Board gives a great deal more weight to the contemporaneous records from the emergency room and from the reserve service than it does to the several lay statements of record drawn from memory many years after the event.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran). 

The Board next considers whether the periods of ACDUTRA or INACDUTRA aggravated the back disorder that had its onset in October 1985.  In that regard, the June 2017 VA medical opinion refutes that there was any aggravation of the back disorder as manifested as of August 1987.  In the June 2017 opinion, the examiner persuasively compares symptoms and explains that the current disorder is a natural progression of the Veteran's back disorder as shown in the August 1987 CT scans.  The Board acknowledges that the December 2013 VA examiner indicated that there was a mild aggravation from the September 1987 MVA, but clarified that such aggravation was not permanent and that he returned to his baseline level of back problems, which stemmed from work related injuries.  Thus, the Board finds that the periods of INACDUTRA in October 1987 and November 1987, which were the last periods of reserve service the Veteran attended, did not aggravate the Veteran's back disorder.

With respect to any periods of ACDUTRA or INACDUTRA between the October 1985 onset of symptoms and August 1987, there is no competent or credible evidence any such ACDUTRA or INACDUTRA aggravated the back disorder.  The Veteran has not contended that such periods aggravated his back disorder.  Although symptoms may have worsened, the evidence suggests they were worsened due to work related accidents or an incident at home.  On the contrary, the Veteran has insisted that the September 1987 MVA caused his current back disorder.  Thus, the Board cannot draw a conclusion that aggravation occurred during this period in the line of duty.  As the Board has not found aggravation of the Veteran's back disorder to have occurred in the line of duty at any point during the Veteran's National Guard or reserve service, service connection is not warranted.

The Board has considered the March 2015 treating physician's opinion, but finds it is of negligible probative value.  It is based on the inaccurate factual premise that the 1987 MVA marked the onset of the current back disorder.  In fact, the Veteran had surgery for his back disorder prior to the 1987 MVA, and reported about a week prior to the MVA that he still had symptoms.  The treating physician noted as of September 3, 1987, that a CT scan suggested a recurrence, and a September 15, 1987 follow-up visit suggested an increase in soft tissue density at L5-S1.  Thus, there is significant evidence indicating that the back disorder had its onset prior to the 1987 MVA.  The March 2015 opinion does not provide a rationale for any of its conclusions, including that the 1987 MVA caused or contributed to the Veteran's current back disorder.  Thus, the Board affords it less probative weight than the June 2017 VA examination.

The Board acknowledges that the Veteran is generally competent to report when he first experienced symptoms of back pain and that they have continued since his active service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board notes that while the Veteran contends that his present back disability is as a result of the December 1973 and September 1987 MVAs during INACDUTRA, the evidence, however, includes inconsistent reports as to the date of onset and circumstances involved for various back injuries and work-related back injuries over many years.  The record also shows in February 1987, the Veteran reported he initially injured his low back lifting an outboard motor 16 years earlier.  Since the statements provided by the Veteran that his back disability is a result of service-related MVAs and has been experiencing back pain ever since are inconsistent with each other and the other evidence of record, the Board finds that these statements are not consistent or credible.

Further, while the Veteran no doubt sincerely believes that his current low back disability is related to MVA injuries he sustained, and that they occurred during his service, and even though he is competent to provide opinions on some medical issues, the particular issue of whether his current low back disability is the result of the MVAs he sustained falls outside the realm of his common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Determining the etiology of the Veteran's right hip disability requires medical inquiry into multiple potential causes of his disability, anatomical relationships, and physiological functioning .  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, his lay opinions are not competent evidence.  The medical evidence is against his claim, not supportive of it.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a low back disability. Accordingly, the benefit-of-the-doubt rule does not apply, and this claim resultantly must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


